Title: To James Madison from Sylvanus Bourne, 22 September 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam Sepr 22 1807

I conceive it to be my duty to acquaint you that the rigorous execution of the decrees of this Govt. which forbid the entry in to this Country of either Ships & Cargoes or Persons which have been in England has given rise to many difficulties & embarrassments of the most perplexing nature & will render it expedient that the Commerce of the U States should be duly advised thereof in order that these unpleasant consequences both to their persons & property may be avoided.  It will therefore be well that Vessels destined for Holland should not even touch in England for orders, and that no Travellers should attempt to come here via England, as in both cases the most injurious results are to be expected & I submit to you the propriety of making a public communication of this advice.  Copenhagen after a bombardment of several days has been forced to submit & under the humiliating conditions that their Ships of War should be perfectly fitted out & in that State delivered over to the British Govt till a general peace takes place in Europe That Power no longer blushes at the total dereliction of all principle so ends are pursued & obtained without any regard to the means.  National Dignity & honor are Sacrificed to Obtain a temporary advantage offering but a slender equivalent for their loss.  I am respectfully Yr Ob Servt

S Bourne


PS.  We have as yet no advices to be relied on relative to the State of our negotiations with the British Govt in consequence of the Dispatches brought by the sloop Revenge.

